IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MICHAEL EDWARD JOHNSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D13-5624

SECRETARY, DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 14, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Michael E. Johnson, pro se, Petitioner.

Jennifer Parker, General Counsel; Michael T. Kennett and Barbara Debelius, Assistant
Generals Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.